Citation Nr: 1102546	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976 and from August 1980 to August 1992.  He died in 
March 2008, and the appellant claims benefits as his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death.  She claims that he was prescribed morphine for 
his service-connected disabilities and a contributing cause of 
his death was due to morphine.  Accordingly, the appellant argues 
her claim should be granted.  

In the context of a § 1310 Dependency and Indemnity Compensation 
(DIC) claim, the Court held that section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). 

Although it appears that the appellant has actual knowledge that 
the Veteran was service-connected for a herniated nucleus 
pulposus L5-S1, chondromalacia patella with chronic medial 
collateral ligament strain and history of meniscectomy, left foot 
drop with radiculopathy associated with herniated nucleus 
pulposus, and status post pilonidal cyst excision, correspondence 
issued to the appellant in May 2008 did not meet the requirements 
set forth in Hupp.  Indeed, it informed her that to substantiate 
the claim, the evidence must show that the Veteran either died 
while on active duty or that he died "from a service-connected 
injury or disease."  The correspondence did not inform her of 
the disabilities for which service connection was in effect at 
the time of the Veteran's death.  Because the case must be 
remanded for other reasons and to ensure complete due process 
compliance, corrective action in this regard should be taken on 
remand by issuing another letter which lists the Veteran's 
service-connected conditions.  38 U.S.C.A. § 5103(a).

After reviewing the claims file, the Board notes that in March 
2009 a VA examiner offered an opinion as to whether the Veteran's 
service-connected disabilities caused or contributed to his 
death.  The examiner stated that it was less likely than not that 
the Veteran's cause of death was related to his taking prescribed 
morphine for his service-connected disabilities.  The March 2009 
VA examiner's rationale was that the Veteran's VA treatment 
records showed incidents where the Veteran did not take the 
appropriate dosage of medication, forgot to take his medication, 
or drove while sedated.  Ultimately the examiner could not state 
without a doubt that the Veteran's medications caused his death 
when they appear to not have been taken as directed.

The Board finds that the examiner's opinion is contradictory in 
that he stated it was less likely than not that the Veteran's 
prescribed medications caused or contributed to his death, but 
also reported he could not state without doubt that the 
medications caused the Veteran's death.  As such, a remand is 
necessary for a new medical opinion to fairly resolve the claim 
on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Finally, the Board notes that the death certificate indicates 
that the place of death was O. M. C. (initials used to protect 
appellant's privacy), but there are no records from O. M. C. in 
the claims file.  On remand, the appellant should be provided 
with a new authorized release form to enable VA to assist her by 
obtaining the private medical records related to the Veteran's 
death from O. M. C.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Provide the appellant with an authorized 
release form.  Instruct the appellant to 
fill the form out in order for the Agency 
of Original Jurisdiction (AOJ) to obtain 
records related to the Veteran's death in 
March 2008 from the O. M. C.

2.	The AOJ should provide the appellant with 
VCAA notice as to the claim of service 
connection for the cause of the Veteran's 
death.  Specifically, the notice must 
include (1) a statement of the conditions 
the Veteran was service-connected for at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).

3.	Following the receipt of any information 
obtained as a result of the steps noted 
above, a VA medical opinion should be 
obtained from an appropriate specialist to 
determine whether the Veteran's morphine 
treatment contributed to the Veteran's 
death.  The claims file must be made 
available to the specialist for review.  
The specialist should pay specific 
attention to the death certificate's 
reference to morphine being a contributing 
factor in the Veteran's death.  The 
specialist is to review all treatment 
records and opinions regarding the 
Veteran's service-connected disabilities 
and use of morphine for treatment.

	The specialist should then render an 
opinion stating whether it is at least as 
likely as not that the Veteran's morphine 
treatment for his service-connected 
disabilities was a contributory cause of 
the Veteran's death.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report with 
an explanation as to why.

	It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim of service 
connection for the cause of the Veteran's 
death.  If the benefit sought on appeal is 
not granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

